Case 3:19-cv-01537-BEN-JLB Document 67 Filed 12/11/20 PageID.8730 Page 1 of 4




 1   John W. Dillon (SBN 296788)
 2      jdillon@dillonlawgp.com
     DILLON LAW GROUP APC
 3   2647 Gateway Road
 4   Suite 105, No. 255
     Carlsbad, California 92009
 5   Phone: (760) 642-7150
 6   Fax: (760) 642-7151
 7
     George M. Lee (SBN 172982)
 8      gml@seilerepstein.com
 9
     SEILER EPSTEIN LLP
     275 Battery Street, Suite 1600
10   San Francisco, California 94111
11   Phone: (415) 979-0500
     Fax: (415) 979-0511
12
13   Attorneys for Plaintiffs
14                         UNITED STATES DISTRICT COURT
15
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
16
17   JAMES MILLER, an individual, et al.,               Case No. 3:19-cv-01537-BEN-JLB
18
                          Plaintiffs,                   JOINT MOTION TO PERMIT
19                                                      APPEARANCES BY VIDEO
20         vs.                                          CONFERENCING AT PRETRIAL
                                                        CONFERENCE
21   XAVIER BECERRA, in his official
22   capacity as Attorney General of                    Date:   December 16, 2020
     California, et al.,                                Time: 10:00 a.m.
23
                                                        Courtroom: 5A
24                        Defendants.                   Judge: Hon. Roger T. Benitez
25
26
                 JOINT MOTION TO APPEAR BY VIDEO CONFERENCE
27
           Plaintiffs James Miller, Wendy Hauffen, Neil Rutherford, Adrian Sevilla,
28

                                                      –1–
              JOINT MOTION TO PERMIT APPERANCES BY VIDEO CONFERENCING AT PRETRIAL CONFERENCE
                                         CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 67 Filed 12/11/20 PageID.8731 Page 2 of 4




 1   Ryan Peterson, Gunfighter Tactical, LLC, John Phillips, PWGG, L.P., San Diego
 2   County Gun Owners PAC, California Gun Rights Foundation, Second Amendment
 3   Foundation, and Firearms Policy Coalition, Inc. (collectively, “Plaintiffs”),
 4   together with Defendants Xavier Becerra, in his official capacity as Attorney
 5   General of the State of California, and Luis Lopez, in his official capacity as
 6   Interim Director of the Department of Justice Bureau of Firearms (“Defendants”),
 7
     and (together with Defendants, the “Parties”), by and through their counsel
 8
     undersigned, respectfully request that the Court permit them to appear by video at
 9
     the pretrial conference, currently set for hearing on December 16, 2020.
10
           In response to a resurgence in the spread of COVID-19 in the State within
11
     the preceding few weeks, on December 7, 2020, the Chief Judge issued Chief
12
     Judge Order (CJO) No. 52. On December 9, 2020, the Chief Judge issued CJO
13
     No. 52A. According to CJO No. 52A, the resurgence of COVID-19 has caused the
14
     Chief Judge to “reevaluate whether to continue to conduct in-person court
15
     proceedings without seriously jeopardizing public health and safety.” CJO No.
16
     52A at 1. The Chief Judge observed the COVID-19 resurgence has cause, inter
17
     alia, “increased apprehension on the part of counsel, witnesses, parties, the public,
18
     and Court staff of being personally present in the courtroom.” Id. CJO No. 52A
19
     includes the following provision:
20
21
           Except for convening jury trials, individual district judges retain
           discretion, on a case by case basis, to schedule in-person criminal and
22         civil proceedings, hold hearings, conferences, and bench trials, and
23         otherwise take such actions as may be lawful and appropriate to
           ensure the fairness of the proceedings and preserve the rights of the
24         parties. In doing so, judges must consider in each individual case
25         whether convening an in-person hearing poses a serious threat to
           health and safety. Judges may conduct court proceedings by telephone
26
           or videoconferencing where practicable and consistent with the law.
27         Except in instances in which a district judge has scheduled in-person
           proceedings in an individual case, the requirement for counsel to file a
28

                                                      –2–
              JOINT MOTION TO PERMIT APPERANCES BY VIDEO CONFERENCING AT PRETRIAL CONFERENCE
                                         CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 67 Filed 12/11/20 PageID.8732 Page 3 of 4




 1         request to appear via videoconferencing is suspended during the
 2         period that this interim Order is in place.

 3   Id. ¶ 5. In addition, prior CJO No. 18, ¶ 4, provided the district courts with
 4   guidance to conduct court proceedings by telephone or video conferencing where
 5   practicable in light of the COVID-19 pandemic conditions.
 6         While CJO No. 52A provides that the requirement for counsel to file a
 7
     request to appear by video is suspended while the order is in effect, the Court has
 8
     ordered in-person appearances for all remaining hearings in this case. See Oct. 22,
 9
     2020 Hrg. Tr. at 122:8-12.
10
           Trial counsel undersigned will be travelling from out of the County (from
11
     the San Francisco Bay Area) in order to attend the pretrial conference. In addition,
12
     Deputy Attorney General John D. Echeverria (Counsel for Defendants) advises
13
     that he has a certain medical condition that may increase the risk for severe illness
14
     from COVID-19; if an in-person appearance is required, Mr. Echeverria intends to
15
     travel from San Francisco to San Diego by car to minimize the likelihood of
16
     exposure to the virus. Counsel undersigned wish to minimize the risk of
17
     community spread and exposure to COVID-19, and to abide by all local and
18
     county orders.
19
           Accordingly, the parties respectfully request that the Court grant them leave
20
21   to appear by videoconference at the pretrial conference on December 16, 2020, as

22   set forth in the Proposed Order submitted herewith.

23         Respectfully submitted,
24   Dated: December 11, 2020                      SEILER EPSTEIN LLP
25
                                                   /s/ George M. Lee
26                                                 George M. Lee
27
                                                   Attorney for Plaintiffs
28

                                                      –3–
              JOINT MOTION TO PERMIT APPERANCES BY VIDEO CONFERENCING AT PRETRIAL CONFERENCE
                                         CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 67 Filed 12/11/20 PageID.8733 Page 4 of 4




 1   Dated: December 11, 2020                     OFFICE OF THE ATTORNEY GENERAL
 2
 3                                                /s/ John D. Echeverria
                                                  John D. Echeverria
 4
                                                  Attorney for Defendants
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     –4–
             JOINT MOTION TO PERMIT APPERANCES BY VIDEO CONFERENCING AT PRETRIAL CONFERENCE
                                        CASE NO. 3:19-cv-01537-BEN-JLB
